Citation Nr: 1404031	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic skin rashes, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. His service records reflect that he served in the Republic of Vietnam in the United States Army and that his military decorations include the Combat Infantryman Badge.

This matter comes to Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for chronic skin rashes (to include as due to in-service exposure to herbicides).

In March 2012, the Board remanded the above-mentioned issues to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including providing the Veteran with a VA medical examination in order to obtain a nexus opinion.  The examination ordered on remand was conducted later that same month.  Thereafter, the denial of service connection for chronic skin rashes was confirmed in an October 2012 supplemental statement of the case.  The issue was remanded once again for development in January 2013.  As it was determined that proper development had not been completed, an opinion from a specialist in the employ of the Veterans Health Administration (VHA) was requested in July 2013.  A VHA opinion, dated in September 2013, has since been associated with the record. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era. 

2.  The Veteran's skin disorder was first demonstrated many years after service, and there is no probative evidence of record to demonstrate a causal connection between the Veteran's tinea cruris and military service, to include any exposure to herbicides. 


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active service, to include as the result of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in July 2007 of the criteria for establishing service connection, to include as the result of herbicide exposure, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in February 2008.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, a VHA opinion was obtained in September 2013 which discussed all applicable medical principles and is adequate upon which to decide the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran has claimed entitlement to service connection for a dermatological disorder.  He contends that exposure to the herbicide Agent Orange is responsible for his current diagnosis of chronic tinea cruris.  The United States Court of Appeals for Veterans Claims held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As to the Veteran's theory of entitlement in this case, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The Veteran in this case is legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as he served in Vietnam during his period of active service.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  In cases such as these, the following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

In this case, the Veteran's exposure to herbicides has been conceded; however the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  That said, service connection may still be granted based on direct service connection, to include actual herbicide exposure, should a medical nexus opinion so indicate.
      
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

Turning to the Veteran's period of active service, service treatment records are silent as to any report, complaint, or diagnosis for any skin disorder.  On separation examination July 1967, the Veteran's skin was normal, and there were no listed defects or diagnoses.  On his Report of Medical History, the Veteran indicated that he had never been diagnosed with a skin disease.

Post-service treatment records reveal the Veteran has been seen for a skin rash; thus, he has a current disability.  In March 2002, a VA outpatient treatment report indicated that the Veteran suffered from a groin rash since his discharge from service, which never resolved.  A May 2006 private report noted that the Veteran reported with jock itch.  
A statement from the Veteran's spouse, dated in August 2007, indicated that the Veteran was healthy prior to his stint in Vietnam, but that he returned home with rashes in several areas.

A March 2012 VA nexus opinion presented a diagnosis of a chronic tinea infection affecting the Veteran's groin, and provided a negative nexus opinion addressing the likelihood of a relationship with his period of military service on a general and direct basis.  At that time, the Veteran reported that he showed the skin rash to a medic during his period of service (in the field during combat), and that he had a chronic groin rash ever since.  The examiner opined that it was less likely than not that the Veteran's skin disorder was related to his active duty service, as there were no service treatment records to verify the Veteran's report of treatment, and because the Veteran's discharge examination was negative for any skin condition.

However, the opining clinician failed to address the question of whether the tinea could be related to his presumed chemical herbicide exposure in service.  Notwithstanding that a chronic tinea infection is not one of the diseases presumed to be due to Vietnam War Era chemical herbicide exposure, the Veteran may still be awarded VA compensation if there is objective medical evidence nevertheless establishing a link between the chronic tinea infection and such exposure.  As such, the Board found the March 2012 opinion to be inadequate for VA adjudication purposes (for failing to discuss the likelihood that the Veteran's chronic tinea infection is related to his in-service exposure to chemical herbicides).  A remand for corrective action to obtain an addendum to the March 2012 opinion, rectifying the aforementioned deficit, was therefore requested. 
	
To that end, an additional VA opinion was authored in February 2013.  At that time, the examiner indicated that a review of the Veteran's claim file had been conducted, and he stated that it was less likely than not that tinea was related to herbicide exposure.  To support this rationale, the examiner merely noted that this dermatological condition was not on the VA presumptive list as being associated with Agent Orange exposure, and therefore there could be no nexus or association.

While the examiner correctly pointed out that a tinea skin rash is not an enumerated, presumptive disorder associated with herbicide exposure within VA regulations, as noted above, service connection may nonetheless be granted if it is found that direct exposure to these agents led to a current disability.  As such, a VHA opinion was requested by the Board in July 2013.  A September 2013 VHA opinion indicates that it is less likely than not that the Veteran's tinea cruris is the result of herbicide exposure.  In support of that conclusion, the specialist noted that there was no supporting medical evidence linking tinea cruris to herbicides, nor was there any indication that other fungal infections were related to such exposure.  Second, the specialist pointed out that tinea cruris is a contagious infection transmitted by fomites, such as contaminated towels or hotel bedroom sheets, or by autoinoculation from a reservoir on the hands or feet, with risk factors such as wearing tight-fitting or wet clothing or undergarments.  Finally, it was noted that herbicide agents are not known to cause or exacerbate any tinea infections, to include tinea cruris.

As to the Veteran's assertions that the his skin disorder is etiologically-related to his period of active duty, to include herbicide exposure, the United States Court of Appeals for the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the Veteran's assertions that he has suffered from a groin rash since his period of service, as well as those of his spouse, a registered nurse.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to report the onset of a groin rash, and his spouse is certainly competent to make the same observation.  However, the opinions as to the onset/chronicity of this medical condition lacks credibility in this instance, as the lay statements of record are simply not supported by the evidence contained within his VA claim file, to include his own denial of a skin rash or any other skin disease on separation from service.  

In sum, the record does not contain probative medical evidence sufficient to establish a nexus between service and a chronic skin disorder.  As indicated above, the service treatment records do not show any evidence of a skin rash in service or until many years thereafter.  Further, the evidence of record does not support a link between tinea cruris and herbicide exposure.  Such a condition is not presumptively-associated with exposure to herbicide agents, and there is no probative medical opinion of record linking the Veteran's exposure to such agents to his current diagnosis.  Therefore, the probative evidence of record does not show that a skin disorder was incurred in or aggravated by service, to include as the result of herbicide exposure.  Accordingly, service connection for a dermatological condition is denied.


ORDER

Entitlement to service connection for chronic skin rashes, to include as due to in-service exposure to herbicides, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


